DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/6/2022 and 10/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second inflation sleeve” recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the assertion that Vo does not disclose wherein the inflation lumen is located radially outward of the inner hollow lumen is not persuasive as Fig. 2B of Vo clearly illustrated wherein the inflation lumen 63 is located radially outward of the working lumen 58.
Regarding claim 4, the assertion that Vo does not disclose wherein the seamless balloon inflates eccentrically. The rejection of claim 4 has been rewritten to clarify the Office’s position as to how the balloon of Vo inflates eccentrically and Figure 4A is not longer relied upon to provide support for the reasoning. The reasons for the interpretation of how the balloon of Vo inflates eccentrically are as follows:
Due to the off-center inflation lumen of Vo as shown in Fig. 2B, inflation of the balloon would be in an eccentric manner due to the placement of the inflation lumen on only one side of the catheter device. As the inflation media is not entering the balloon along the same center of the balloon, the inflation would be eccentric as one portion of the balloon that is closer to the inflation lumen would be inflated more rapidly than portions of the balloon located further away from the inflation lumen, thereby causing eccentric and unequal inflation of the balloon until pressure is normalized within the entirety of the balloon. It is noted that the language of the claim is interpreted to refer to how the balloon inflates, not the final inflated shape of the balloon due to the phrase “…balloon inflates eccentrically”). It is also noted that eccentric balloons are well-known in the art and such a configuration would not hold much patentable weight as a potentially novel limitation as a result.
Applicant’s arguments with respect to claim(s) 1, 7, 9, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Regarding claim 1, none of either Vo, Kallmes or Valencia are relied upon to teach the amended limitation of a wire that segregates over an inflation lumen that is arranged exteriorly of the inner hollow limen and inflation lumen.
Regarding claim 7, none of either Vo, Kallmes or Valencia are relied upon to teach the limitation of claim 7 reciting “a split wire configuration comprising a wire that segregates the wire both under and over the inflation lumen”
Regarding claim 9, none of either Kallmes or Valencia are relied upon to teach the limitation of claim 9.
Regarding claim 14 none of either Kallmes or Valencia are relied upon to teach the limitation of claim 14, specifically regarding the wound wire mesh
Regarding claim 15 none of either Kallmes or Valencia are relied upon to teach the limitation of claim 15, specifically regarding the wound wire mesh
Applicant’s arguments, see Remarks, filed 8/25/2022, with respect to the rejection(s) of claim(s) 13 under Kallmes in view of Vo have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vo in view of Kallmes.
Regarding claim 13, Vo is now relied upon to provide the limitations of claim 11 from which claim 12 depends, and claim 13 further modifies. Kallmes is relied upon to teach the polymeric jacket of claim 12 (intermediate layer 26 (see Kallmes Fig. 3)) that is disposed around the outer circumference of the inner core (inner layer 24, see Kallmes Fig. 3) and radially inward of the layer containing an inflation lumen 30 (see Fig. 3), wherein the intermediate layer is formed of polymer wire (see Kallmes Paragraph 30) to provide the catheter with longitudinal and rotational stiffness characteristics (e.g., the capabilities of being able to be pushed and/or twisted between its proximal and distal ends) to enable the device to be relatively rapidly delivered to the desired or target location in the patient's vasculature (see Kallmes Paragraph 31). As the intermediate layer would be disposed between multiple layer of the device of Vo that are not configurated to rotate, that the intermediate layer would essentially be fused therebetween, providing an additional layer of protection to the inner working lumen of Vo.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 11 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo (2003/0023204 A1) (previously of record) in view of Sutermeister (US 2015/0174363 A1)
Regarding claim 1, Vo discloses:
A catheter (Catheter 40, see Fig. 2A) comprising: 
an elongated tubular member (outer tubular surface of Catheter 41, see Fig. 2A) comprising: 
a proximal end (see Examiner’s Diagram of Vo Fig. 2A below illustrating a proximal end of the catheter 41); 
a distal end (see Examiner’s Diagram of Vo Fig. 2A below illustrating a distal end of the catheter 41); 
a top (see Examiner’s Diagram of Vo Fig. 2A below illustrating a top of the catheter 41); 
a bottom (see Examiner’s Diagram of Vo Fig. 2A below illustrating a bottom of the catheter 41); and 
an outer surface (see element 41 in Fig. 2B denoting the catheter shell 41 being the outer surface of the catheter); 
two inner surfaces comprising: 
an inner hollow lumen (working lumen 58, see Fig. 2B, see also Paragraph 25) extending between the proximal end and the distal end (see Paragraph 25 mentioning wherein working lumen 58 extends throughout the catheter 41); 
an inflation lumen (inflation lumen 63, see Fig. 2B, see also Paragraph 27) extending between the proximal end and the distal end (see Figs. 3A-3B showing the inflation lumen 63 extending along the catheter 41); 
the inflation lumen is disposed radially outward of the inner hollow lumen (see Fig. 3A showing inflation lumen 63 disposed radially outward of the working lumen 58); 
wherein the inflation lumen is smaller than the inner hollow lumen (see Fig. 3A showing wherein the inflation lumen 63 has a smaller internal space compared to the working lumen 58); 
wherein the inflation lumen is located approximate at least one of the top or bottom portion of the elongated tubular member outside the inner hollow lumen (see Figs. 2B and 3A showing wherein the inflation lumen is located adjacent the outer surface of the catheter 41, positioned at the “top” of the catheter as illustrated in Examiner’s Diagram of Fig. 2A below, and radially outward the working lumen 58); 
an inner core (inner layer 60, see Fig. 2B, see also Paragraph 27) with an inner core thickness (see Fig. 2B showing inner layer 60 having a thickness) and forming the inner hollow lumen (see Fig. 3A showing wherein the inner layer 60 forms the boundaries of the working lumen 58); 
a balloon connected to the inflation lumen (balloon 42, see Fig. 2A, connected to the inflation lumen 63 at the distal end via a connection to the outer sheath of the catheter 41 and the working lumen 58, see Paragraphs 26 and 28 mentioning wherein the balloon 42 is coupled to the inflation lumen via inflation port 44); 
wherein the balloon extends from the distal end and secured to the elongated tubular member (shown in Fig. 2A wherein the balloon 42 is secured at the distal end to the catheter shaft 41, see also Paragraph 25); 

    PNG
    media_image1.png
    221
    369
    media_image1.png
    Greyscale

However, while Vo discloses a wire configuration pattern (stainless steel wire braid 61, see Figs. 2B and 3A), Vo does not expressly disclose a wire that segregates the wire over the inflation lumen securing the inflation lumen exteriorly to the inner core; the wire being arranged exteriorly of the inner hollow lumen and exteriorly of the inflation lumen.
However, in the same field of endeavor, namely surgical balloon catheters comprising a reinforcing structure, Sutermeister teaches a catheter (see Fig. 1) comprising an internal lumen (sheath lumen 117 housing steering wire sheaths 116, see Paragraphs 39 and 41, see Fig. 2), wherein the catheter comprises an internal mesh of braided structure (reinforcing braid 108 comprising wires 109 and 109’, see Figs. 2-3, see also Paragraphs 29-30 and 41-42) which overlap the sheath lumen and steering sheaths (see Figs. 2-3) which segregate the wires over the internal lumen, thereby securing them to the inner layer 106 (see Fig. 2) to enhance torque control, column strength, crush and/or radial collapse resistance, and/or anti-kink ability of the guide catheter for proper positioning of the guide catheter within the patient's vasculature (see Paragraph 30)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the stainless steel wire braid of Vo to be interwoven with the inflation lumen of Vo in a woven pattern wherein the inflation lumen segregates the wires as taught and suggested by Sutermeister to, in this case, enhance torque control, column strength, crush and/or radial collapse resistance, and/or anti-kink ability of the guide catheter for proper positioning of the guide catheter within the patient's vasculature (see Sutermeister Paragraph 30)
Regarding claim 2, the combination of Vo and Sutermeister discloses the invention of claim 1, Vo further discloses wherein the balloon extends beyond the distal end of the elongated tubular member (see Vo Fig. 2A showing wherein the balloon extends beyond the distal end of the outer tubular surface of the catheter)
Regarding claim 3, the combination of Vo and Sutermeister discloses the invention of claim 1, Vo further discloses wherein the balloon is secured to the elongated tubular member by a tie-layer (see Paragraphs 31-32 mentioning wherein the balloon is placed atop a polymer cover 62 and is secured to the catheter by a fusion joint formed by melting a polymeric material to fuse the balloon onto the catheter)
Regarding claim 4, Vo discloses:
A catheter (Catheter 40, see Fig. 2A) comprising: 
an elongated tubular member (outer tubular surface of Catheter 41, see Fig. 2A)  comprising: 
a proximal end (see Examiner’s Diagram of Vo Fig. 2A above illustrating a proximal end of the catheter 41); 
a distal end (see Examiner’s Diagram of Vo Fig. 2A above illustrating a distal end of the catheter 41);
 a top (see Examiner’s Diagram of Vo Fig. 2A above illustrating a top of the catheter 41); 
a bottom (see Examiner’s Diagram of Vo Fig. 2A above illustrating a bottom of the catheter 41); and 
an outer surface (see element 41 in Fig. 2B denoting the catheter shell 41 being the outer surface of the catheter); 
two inner surfaces comprising: 
an inner hollow lumen (working lumen 58, see Fig. 2B, see also Paragraph 25) extending between the proximal end and the distal end (see Paragraph 25 mentioning wherein working lumen 58 extends throughout the catheter 41); 
an inflation lumen (inflation lumen 63, see Fig. 2B, see also Paragraph 27) extending between the proximal end and the distal end (see Figs. 3A-3B showing the inflation lumen 63 extending along the catheter 41);  
wherein the inflation lumen is smaller than the inner hollow lumen (see Fig. 3A showing wherein the inflation lumen 63 has a smaller internal space compared to the working lumen 58); 
wherein the inflation lumen is located approximate at least one of the top or bottom portion of the elongated tubular member outside the inner hollow lumen (see Figs. 2B and 3A showing wherein the inflation lumen is located adjacent the outer surface of the catheter 41, positioned at the “top” of the catheter as illustrated in Examiner’s Diagram of Fig. 2A (also shown in Fig. 2B), and radially outward the working lumen 58); 
an inner core (inner layer 60, see Fig. 2B, see also Paragraph 27) with an inner core thickness (see Fig. 2B showing inner layer 60 having a thickness); 
a balloon connected to the inflation lumen (balloon 42, see Fig. 2A, connected to the inflation lumen 63 at the distal end via a connection to the outer sheath of the catheter 41 and the working lumen 58, see Paragraphs 26 and 28 mentioning wherein the balloon 42 is coupled to the inflation lumen via inflation port 44); 
wherein the balloon extends from the distal end and secured to the elongated tubular member (shown in Fig. 2A wherein the balloon 42 is secured at the distal end to the catheter shaft 41, see also Paragraph 25); 
wherein the seamless balloon is secured to the elongated tubular member by a bond (see Paragraphs 31-32 mentioning wherein the balloon is placed atop a polymer cover 62 and is secured to the catheter by a fusion joint formed by melting a polymeric material to fuse the balloon onto the catheter)
 wherein the seamless balloon inflates eccentrically (due to the off-center inflation lumen of Vo as shown in Fig. 2B, inflation of the balloon would be eccentric due to the placement of the inflation lumen on only one side of the catheter device. As the inflation media is not entering the balloon along the same center of the balloon, the inflation would be eccentric – the language of the claim is interpreted to refer to how the balloon inflates, not the final inflated shape of the balloon due to the phrase “…balloon inflates eccentrically”)
	Regarding claim 6, the combination of Vo and Sutermeister disclose the invention of claim 1, Vo as modified by Sutermeister further discloses wherein the wire configuration comprises a braided pattern (see Sutermeister Fig. 3 showing wherein the plurality of wires, as incorporated into the device of Vo, comprise a braided pattern)
	Regarding claim 7, the combination of Vo and Sutermeister disclose the invention of claim 1, Vo as modified by Sutermeister further discloses a split wire configuration comprising a wire that segregates the wire (300) both under and over the inflation lumen (see Sutermeister Fig2. 2-3 showing wherein the wire configuration segregates both over and under the internal lumens (117 and 116) within the catheter body, seen to segregate both over and under the inflation lumen of Vo when incorporated therein to achieve the same configuration to achieve the benefit of, enhancing torque control, column strength, crush and/or radial collapse resistance, and/or anti-kink ability of the catheter for proper positioning of the guide catheter within the patient's vasculature (see Sutermeister Paragraph 30)
	Regarding claim 8, the combination of Vo and Sutermeister disclose the invention of claim 7, Vo as modified by Sutermeister further discloses wherein the wire configuration comprises a braided pattern (see Sutermeister Fig. 3 showing wherein the plurality of wires, as incorporated into the device of Vo, comprise a braided pattern)
Regarding claim 9, Vo discloses
A catheter (Catheter 40, see Fig. 2A) comprising: 
a substantially tubular inner core (inner layer 60, see Fig. 2B, see also Paragraph 27) forming an inner hollow lumen (see Fig. 3A showing wherein the inner layer 60 forms the boundaries of the working lumen 58); 
a first inflation sleeve comprising a first inflation lumen therethrough (inflation lumen 63, see Fig. 2B, see also Paragraph 27) and extending a majority of the length of the tubular inner core (see Figs. 3A-3B showing the inflation lumen 63 extending along the catheter 41); 
a wound wire mesh (stainless steel wire braid 61, see Figs. 2B and 3A),
a balloon (balloon 42, see Fig. 2A) affixed to a distal portion of the tubular inner core (see Fig. 3A showing balloon 42 affixed at a distal portion of the inner layer 60) and in fluidic communication with the first inflation lumen of the first inflation sleeve (balloon 42 is connected to the inflation lumen 63 at the distal end via a connection to the outer sheath of the catheter 41 and the working lumen 58, see Paragraphs 26 and 28 mentioning wherein the balloon 42 is coupled to the inflation lumen via inflation port 44)
However, Vo does not expressly disclose wherein the wound wire mesh secures the first inflation sleeve to an outer surface of the tubular inner core.
However, in the same field of endeavor, namely surgical balloon catheters comprising a reinforcing structure, Sutermeister teaches a catheter (see Fig. 1) comprising an internal lumen (sheath lumen 117 housing steering wire sheaths 116, see Paragraphs 39 and 41, see Fig. 2), wherein the catheter comprises an internal mesh of braided structure (reinforcing braid 108 comprising wires 109 and 109’, see Figs. 2-3, see also Paragraphs 29-30 and 41-42) which overlap the sheath lumen and steering sheaths (see Figs. 2-3) which segregate the wires over the internal lumen, thereby securing them to the inner layer 106 (see Fig. 2) to enhance torque control, column strength, crush and/or radial collapse resistance, and/or anti-kink ability of the guide catheter for proper positioning of the guide catheter within the patient's vasculature (see Paragraph 30)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the stainless steel wire braid of Vo to be interwoven with the inflation lumen of Vo in a woven pattern wherein the inflation lumen segregates the wires as taught and suggested by Sutermeister to, in this case, enhance torque control, column strength, crush and/or radial collapse resistance, and/or anti-kink ability of the guide catheter for proper positioning of the guide catheter within the patient's vasculature, (see Sutermeister Paragraph 30), the overlapping nature of the wires aiding in securing the inflation lumen to the inner layer of Vo.
Regarding claim 11, the combination of Vo and Sutermeister disclose the invention of claim 9, Vo further discloses a polymeric layer disposed between the first inflation sleeve and the wound wire mesh (see Figs. 2A and 3B showing wherein a polymer cover layer 62 houses the inflation lumen which is disposed therein and would therefore have portions between the inflation lumen and the wire braid as incorporated from the device of Sutermeister, also disposed within the polymer cover layer)
Regarding claim 19, the combination of Vo and Sutermeister disclose the invention of claim 9, Vo further discloses wherein the balloon inflates to have a substantially trapezoidal profile characterized by a larger diameter distal end and a smaller diameter proximal end (see Fig. 2A showing the balloon 42 of Vo inflating to have a substantially trapezoidal profile characterized by a larger diameter distal end and a smaller diameter proximal end)
Regarding claim 20, the combination of Vo and Sutermeister disclose the invention of claim 19, Vo further discloses wherein the balloon inflates to define an angle measurable between a line parallel to a non-parallel side of the trapezoidal profile and a line parallel to the distal portion of the tubular inner core, and wherein the angle measures less than 70 degrees (see Examiner’s Diagram of Vo Fig. 2A_Angle below showing an angle between a line parallel to a non-parallel side of the trapezoidal balloon profile and a line parallel to the distal portion of the tubular inner core, wherein the angle is seen to be measure less than 70 degrees as the balloon is not seen to inflate substantially perpendicular to the longitudinal axis of the device)

    PNG
    media_image2.png
    184
    395
    media_image2.png
    Greyscale

Regarding claim 21, the combination of Vo and Sutermeister disclose the invention of claim 9, Vo as modified by Sutermeister further discloses wherein the wound wire mesh comprises: 
a first plurality of wire segments extending across an outer surface of the first inflation sleeve (see Sutermeister Fig. 2 showing wherein the wires, as incorporated into the device of Vo extend across an outer surface of the internal lumens, seen to be across an outer surface of the inflation lumen when incorporated into the device of Vo to maintain the original configuration of Sutermeister); and 
a second plurality of wire segments extending under an inner surface of the first inflation sleeve (see Sutermeister Fig. 2 showing wherein the wires, as incorporated into the device of Vo extend under an inner surface of the internal lumens, seen to be under an inner surface of the inflation lumen when incorporated into the device of Vo to maintain the original configuration of Sutermeister); 
wherein a majority of the wire segments in the first plurality of wire segments are each substantially parallel to each other (see Sutermeister Fig. 2 showing wherein the wires 109 and 109’ are substantially parallel to one-another),
 wherein a majority of the wire segments in the second plurality of wire segments are each substantially parallel to each other (see Sutermeister Fig. 2 showing wherein the wires 109 and 109’ are substantially parallel to one-another), and wherein some of the first plurality of wire segments cross some of the second plurality of wire segments (see Sutermeister Fig. 2 showing wherein the wires 109 and 109’ cross in some instances with one-another, seen to keep this same configuration when incorporated into the device of Vo)
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo (2003/0023204 A1) in view of Sutermeister (US 2015/0174363 A1) as applied to claim 9, further in view of Tegels (US 2014/0257359 A1)
Regarding claim 10, the combination of Vo and Sutermeister disclose all of the limitations of the invention of claim 9.
However, neither Vo nor Sutermeister expressly discloses wherein the first inflation sleeve comprises a substantially crescent shape cross section.
However, in the same field of endeavor, namely balloon catheters having an internal inflation lumen, Tegels teaches a balloon catheter (see Figs. 1A-1D) having an internal inflation lumen (inflation lumen 134), wherein the shape of the lumens of the device may have any desired cross-sectional shape such as a circular or crescent shape (see Paragraph 36). It is noted that the use of the phrase “may” implies that the listed shapes of the inflation lumen are treated as equivalent and are interchangeable.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of having an inflation lumen having a crescent shape as taught by Tegels, because Tegels indicates that the shape of the inflation lumen “may have any desired cross-sectional shape such as, for example, circular, semicircular, or crescent shape” as the term “may” indicates this is not an important feature and therefore one of ordinary skill would have expected the device of Vo to functionally equally well with either a circular or crescent-shaped inflation lumen.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo (2003/0023204 A1) in view of Sutermeister (US 2015/0174363 A1) as applied to claim 11, further in view of Kallmes (US 2020/0246036 A1) (previously of record)
Regarding claim 12, the combination of Vo and Sutermeister disclose all of the limitations of the invention of claim 11.
However, neither Vo nor Sutermeister expressly disclose a polymeric jacket sleeve encircling the tubular inner core.
However, in the same field of endeavor, namely multi-layered reinforced balloon catheter devices, Kallmes teaches an intermediate layer 26 (see Fig. 3) that is disposed around the outer circumference of the inner core (inner layer 24, see Fig. 3) and radially inward of the layer containing an inflation lumen 30 (see Fig. 3), wherein the intermediate layer is formed of polymer wire (see Paragraph 30) to provide the catheter with longitudinal and rotational stiffness characteristics (e.g., the capabilities of being able to be pushed and/or twisted between its proximal and distal ends) to enable the device to be relatively rapidly delivered to the desired or target location in the patient's vasculature (see Paragraph 31) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Vo as modified by Sutermeister to include the intermediate layer as taught and suggested by Kallmes between the polymer cover layer 62 (housing the inflation lumen 63) and the inner layer (inner layer 60) of Vo to keep the original configuration of Kallmes to, in this case, provide the catheter with further longitudinal and rotational stiffness characteristics (e.g., the capabilities of being able to be pushed and/or twisted between its proximal and distal ends) to enable the device to be relatively rapidly delivered to the desired or target location in the patient's vasculature (see Kallmes Paragraph 31). It is noted that as the intermediate layer would be disposed between multiple layer of the device of Vo that are not configurated to rotate, that the intermediate layer would essentially be fused therebetween)
Regarding claim 13, the combination of Vo, Sutermeister and Kallmes disclose the invention of claim 12, Vo as modified by Sutermeister and Kallmes further discloses wherein the polymeric jacket sleeve is fused with the polymeric layer disposed between the inflation sleeve and the wound wire mesh (as the intermediate layer would be disposed between multiple layer of the device of Vo that are not configurated to rotate, that the intermediate layer would essentially be fused therebetween), and wherein the polymeric jacket sleeve effectively seals a damaged opening in the first inflation sleeve (the presence of the intermediate layer adds further protection layers to the catheter would therefore aid in sealing any damaged opening in the catheter).
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo (2003/0023204 A1) in view of Sutermeister (US 2015/0174363 A1) as applied to claim 9, further in view of Gribbons (US 2004/0260329 A1)
Regarding claim 14 (drawing objection), the combination of Vo and Sutermeister disclose all of the limitations of the invention of claim 9.
However, neither Vo nor Sutermeister expressly disclose wherein the wound wire mesh secures a second inflation sleeve to the outer surface of the tubular inner core
However, in the same field of endeavor, namely multi-lumen balloon catheter devices, Gribbons teaches a catheter (see Fig. 1) comprising a balloon (balloon 24, see Fig. 1), wherein the catheter comprises a first inflation lumen (inflation lumen 26, see Paragraph 38) and a second inflation lumen configured to receive a stiffening wire therethrough to resist kinking (see Paragraph 41, see Figs. 4-5)
It would have been obvious to one of ordinary kill in the art, before the effective filing date of the claimed invention, to have modified the catheter of Vo to include a second inflation lumen as taught and suggested by Gribbons to, in this case, be configured to receive a stiffening wire therethrough to resist kinking of the catheter (see Gribbons Paragraph 41)
Regarding claim 15, the combination of Vo, Sutermeister and Gribbons disclose the invention of claim 14, Vo as modified by Sutermeister and Gribbons further discloses wherein the wound wire mesh comprises wires that run together over and under the first inflation sleeve and the second inflation sleeve collectively (as the wires of Sutermeister, as incorporated into the device of Vo, run over and under all internal lumens within the catheter as shown in Sutermeister Fig. 2, the wires as incorporated into the device of Vo would also run both over and under the additional lumen of Gribbons as incorporated into the device of Vo)
Regarding claim 16, the combination of Vo, Sutermeister and Gribbons disclose the invention of claim 14, Vo as modified by Sutermeister and Gribbons further discloses wherein the wound wire mesh comprises wires that run individually over and under the first inflation sleeve and the second inflation sleeve thereby separating the first inflation sleeve from the second inflation sleeve (as the wires of Sutermeister, as incorporated into the device of Vo, run over and under all internal lumens within the catheter as shown in Sutermeister Fig. 2, thereby separating each internal lumen from the other adjacent lumens, the wires as incorporated into the device of Vo would also run both over and under the additional lumen of Gribbons as incorporated into the device of Vo, thereby separating all adjacent lumens from one-another)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 6709429 B1 to Schaefer, US 2005/0070881 A1 to Gribbons and US 2016/0001040 A1 to Yamaguchi all disclose a catheter system comprising a reinforcing structure therein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795